Citation Nr: 0722364	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  02-20 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
cervical disc disease, status-post anterior cervical 
diskectomy and fusion with separate 20 percent ratings for 
neuropathy of each upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran was a cadet at the United States Air Force 
Academy from July 1982 until May 1987.  He served on active 
duty from May 1987 to October 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Roanoke, 
Virginia, which in pertinent part granted service connection 
for spondylosis, cervical spine.  A 10 percent evaluation was 
assigned, effective December 13, 2000.  The veteran 
challenged the effective date, which was revised to May 15, 
2000, in an August 2003 rating action.  Then, in a January 
2005 rating decision the veteran's cervical spine evaluation 
was increased from 10 to 20 percent disabling, effective May 
15, 2000.  That determination also awarded separate, 
additional evaluations for neuropathy of the left upper 
extremity, evaluated as 20 percent disabling, and neuropathy 
of the right upper extremity, evaluated as 20 percent 
disabling.  A March 2005 rating decision granted the 
veteran's cervical spine disability a temporary 100 percent 
rating based on surgical or other treatment necessitating 
convalescence between January 7, 2005, and February 28, 2005.  
A 20 percent evaluation was again assigned for his cervical 
spine disability effective March 1, 2005.  

In May 2006 the veteran was afforded a hearing before the 
undersigned Veterans Law Judge, who is rendering a 
determination in this case.  During the hearing the veteran 
withdrew his appeal regarding the issue of service connection 
for hearing loss.

This matter was previously before the Board in June 2006.  At 
that time, the claim was denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2007 Order, the Court vacated 
the June 2006 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).

In an August 2005 statement, the veteran expresses his 
satisfaction with his separately assigned 20 percent 
evaluations for cervical neuropathy of the left and right 
upper extremities.  In subsequent hearing testimony, he 
appears to again seek a higher rating for his neurologic 
problems.  In the Joint Motion, it was commented that 
consideration must be given to evaluating the neck disability 
under the intervertebral disc syndrome criteria which brings 
the neuropathy of the upper extremities into consideration.  
Therefore, such neuropathy is for consideration in evaluating 
the disability on appeal.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
cervical disc disease has been manifested by subjective 
complaints of pain, productive of no more than moderate 
limitation of motion and with no more than mild neurologic 
deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for cervical disc disease, status-post 
anterior cervical diskectomy and fusion, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (as in effect prior to September 23, 2002); 
38 C.F.R. § 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (effective from September 26, 2003).

2.  The schedular criteria for an initial evaluation in 
excess of 20 percent for cervical neuropathy of the left 
upper extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8612 (2006).  

3.  The schedular criteria for an initial evaluation in 
excess of 20 percent for cervical neuropathy of the right 
upper extremity have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8612 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his cervical spine disability.  In this regard, because 
the July 2002 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the July 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes disability at issue, and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disabilities 
at issue.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at hearings before the RO in 
September 2005 and before the undersigned Veterans Law Judge 
in May 2006.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for his cervical disc disease, status-post anterior cervical 
diskectomy and fusion.  At the outset, the Board notes that 
the veteran's claim is an appeal from the initial assignment 
of a disability rating.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

In the present case, the evidence reveals disc disease of the 
cervical spine, necessitating analysis under the schedular 
criteria pertaining to intervertebral disc syndrome.  As 
such, both revisions of the rating schedule noted above must 
be considered.

With the exception of the period from January 7, 2005, until 
March 1, 2005, during which a temporary total rating was in 
effect, the veteran has been assigned a 20 percent evaluation 
for his cervical spine disability throughout the rating 
period on appeal.  The Board will first consider whether the 
rating criteria in effect prior to September 23, 2002, afford 
a basis for an increased rating.  

Prior to September 23, 2002, the veteran's cervical spine 
disability was evaluated under Diagnostic Code 5290, 
concerning limitation of cervical motion.  Under that Code 
section, a 20 percent rating is warranted for moderate 
limitation of motion.  To achieve the next-higher 30 percent 
evaluation, the evidence must demonstrate severe limitation 
of motion.  Moreover, in evaluating the extent of disability, 
the Board must consider additional functional impairment due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The competent evidence during the period in question includes 
a February 2000 private treatment note which indicates pain 
beyond 70 percent of cervical flexion and rotation.  VA 
examination in June 2002 indicated complaints of neck 
cracking, but the veteran denied weakness or tenderness.  
Objectively, the veteran had range of motion of the cervical 
spine as follows:  flexion to 60 degrees with no pain, 
extension to 45 degrees, with pain at greater than 40 
degrees, right lateral flexion to 35 degrees, with pain at 
greater than 35 degrees, left lateral flexion to 35 degrees, 
with pain at greater than 35 degrees, right rotation to 75 
degrees, with pain at greater than 70 degrees, and left 
rotation to 75 degrees, with pain at greater than 70 degrees.  
The examiner stated that, "the DeLuca issue for the cervical 
spine is pain and fatigue with pain being the primary 
issue."  The examiner diagnosed the veteran's cervical spine 
condition as spondylosis, with subjective factors of pain in 
movement and difficulty sleeping.

Further regarding cervical range of motion, an August 2002 
letter from Marc Meadows, a physical therapist, showed that 
the veteran had cervical rotation to 85 degrees bilaterally.  
Passive "overpressure and extension" was without pain.  
Cervical segmental mobility testing found hypomobility 
through C2-C4 on the right side, restricted in right 
rotation.  Cervical strength was good.  

Based on the foregoing, the Board concludes that the evidence 
does not support the next-higher 30 percent evaluation for 
severe limitation of cervical motion, even when considering 
additional limitation of function due to pain, weakness, 
fatigability and incoordination per DeLuca.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
prior to September 23, 2002.  In this regard, Diagnostic Code 
5293, for intervertebral disc syndrome, provides that a 40 
percent evaluation is warranted for severe recurring attacks, 
with intermittent relief.  In the present case, however, the 
veteran is already in receipt of separate evaluations 
contemplating neurologic deficiency in the left and right 
upper extremities.  Thus, it would violate the principles 
against pyramiding to award a higher evaluation for the 
cervical spine disc disease on this basis.  See 38 C.F.R. 
§ 4.14 [the evaluation of the same manifestation under 
different diagnoses are to be avoided].  Moreover, the 
objective evidence of record during the period in question, 
including a June 2002 VA examination revealing normal motor 
function of the upper extremities, precludes assignment of a 
higher evaluations for the separately rated bilateral 
cervical neuropathy.  

No other Diagnostic Codes in effect prior to September 23, 
2002, are relevant to the claim at issue.  Indeed, as there 
is no evidence of vertebral fracture, Diagnostic Code 5285 is 
not for application.  Similarly, as the evidence fails to 
establish ankylosis, or demonstrate disability comparable 
therewith, Diagnostic Codes 5286 and 5287 do not apply.   
There are no other relevant Code sections for consideration. 

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 4 weeks but less than 6 


weeks during a previous 12-month period.  As such, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations 
for all other disabilities, results in a higher combined 
disability rating.  

At present, the veteran is in receipt of three separate 
evaluations encompassing his cervical spine symptoms.  He is 
rated at 20 percent for his orthopedic symptoms, at 20 
percent for neuropathy of the left upper extremity, and also 
at 20 percent for neuropathy of the right upper extremity.  
When accounting for the bilateral factor, these separate 
ratings yield a combined disability evaluation of 50 percent, 
from September 23, 2002, to March 31, 2003, when considering 
all other service-connected disabilities.  When accounting 
for the bilateral factor, these separate ratings yield a 
combined disability evaluation of 60 percent from March 31, 
2003, to November 10, 2003, when considering all other 
service-connected disabilities.  Finally, when accounting for 
the bilateral factor, these separate ratings yield a combined 
disability evaluation of 70 percent from November 10, 2003, 
to the present , when considering all other service-connected 
disabilities and discounting a period of temporary total 
rating from January 7, 2005, until March 1, 2005.  The 
question for consideration is whether a single rating under 
the old version of Diagnostic Code 5293, for intervertebral 
disc syndrome, would yield higher combined evaluations over 
those same time periods.  If so, the currently assigned three 
separate evaluations would be converted into one single 
rating assignment.  

Only an evaluation of 60 percent under the old version of 
Diagnostic Code 5293 could yield higher combined evaluations 
than the three separate 20 percent ratings presently in 
effect.  To achieve a 60 percent rating under the old version 
of Diagnostic Code 5293, the evidence must demonstrate 
intervertebral disc syndrome 


with pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

In the present case, VA examination in June 2002 indicated 
normal motor function and 5/5 strength in the deltoid, 
biceps, and triceps.  There was no muscle atrophy and the 
veteran had normal sensation and reflexes.  Numbness and 
tingling in the hands was reported in a July 2003 evaluation 
conducted by Dr. Solomon.  Craniocervical function testing 
was negative at that time.  

Based on the foregoing, the competent evidence during the 
period in question, while indicating neurologic complaints 
and findings, does not demonstrate objective evidence of such 
severe disability as to be consistent with the pronounced 
symptomatology required for a 60 percent rating under the old 
version of Diagnostic Code 5293.  Therefore, the three 
separate 20 percent ratings for the veteran's orthopedic and 
neurologic manifestations of a cervical spine disability 
remain intact as they provide a higher rating than what would 
be available if the condition was rated only under the old 
version of Diagnostic Code 5293.  There is no basis for 
evaluations in excess of those amounts, as will be discussed 
below.  

Orthopedically, upon private evaluation in July 2003, the 
veteran had cervical flexion to 40 degrees.  He had extension 
to 40 degrees with pain, right lateral flexion to 30 degrees, 
left lateral flexion to 20 degrees, right rotation to 60 
degrees with pain, and left rotation to 60 degrees with pain.  
On palpation the veteran exhibited "myospasm" with 
tenderness to the touch in the cervical and thoracic 
paravertebral muscles.  

Based on the above findings, there is no support for a rating 
in excess of 20 percent for the veteran's orthopedic 
manifestations of cervical spine disease.  In reaching this 
conclusion, the Board has appropriately considered additional 
functional limitation due to factors such as pain and 
weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, the record 
does 


not establish additional functional limitation such as to 
allow for a finding that the veteran's disability picture 
more nearly approximates severe limitation of motion.  As 
such, a rating in excess of 20 percent is not possible under 
Diagnostic Code 5290.  Moreover, there are no other 
orthopedic Diagnostic Codes relevant to the evaluation of the 
veteran's claim.  As previously noted, Diagnostic Codes 5285 
(vertebral fracture) and 5286-5287 (ankylosis) are not for 
application here.  Similarly, as the disability in question 
involves the cervical spine, Diagnostic Code 5295, concerning 
lumbosacral strain, does not apply.  

With respect to the veteran's neurologic manifestations, he 
has been evaluated pursuant to Diagnostic Code 8612, for 
neuritis of the lower radicular group.  Such code section 
borrows the rating percentages of 8512, for paralysis of the 
lower radicular group.  A 20 percent evaluation applies for 
mild incomplete paralysis of either upper extremity.  A 30 
percent evaluation applies for moderate incomplete paralysis 
of the minor upper extremity.  Moderate incomplete paralysis 
of the major upper extremity warrants a 40 percent rating.  

The veteran's neurologic symptoms during the period in 
question have already been detailed above.  Such symptoms are 
indicative of no more than mild disability.  As such, 
Diagnostic Codes 8510-8519 do not afford evaluations in 
excess of the 20 percent currently assigned.   

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  Under the general 
rating formula for diseases and injuries of the spine, a 20 
percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees, or the combined range of motion 
of the cervical spine is not greater than 170 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  


38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5238 for spinal stenosis; Diagnostic 
Code 5242, for degenerative arthritis of the spine; and 
Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, upon VA 
examination in March 2005, the veteran had forward flexion of 
the cervical spine from 0 to 45 degrees.  There was neck 
muscle tenderness.  A subsequent private treatment record 
dated in April 2005 revealed forward cervical flexion to 30 
degrees, with pain.  

The objective findings detailed above do not demonstrate that 
the veteran's forward flexion of the cervical spine is 
limited to 15 degrees or less.  Such evidence also fails to 
demonstrate favorable ankylosis of the entire cervical spine, 
or disability comparable therewith.  

The Board has appropriately considered additional functional 
limitation due to factors such as pain and weakness.  In this 
regard, the Board acknowledges the veteran's May 2006 
testimony before the undersigned.  At that time, he reported 
near-constant spasms, pain and stiffness in his neck. Such 
symptoms affected his sleep and prevented him from prolonged 
sitting.  He had previously endorsed such 


symptoms at a September 2005 hearing before the RO.  
Nevertheless, even when considering his pain complaints, and 
the objective findings of pain with motion, his overall 
disability picture still does not most nearly approximate the 
next-higher 30 percent evaluation under the general rating 
formula.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the two 20 percent 
separate ratings for neuropathy of the left and right upper 
extremities remain intact.  Moreover, the evidence fails to 
support a rating in excess of those amounts for the veteran's 
neurologic manifestations of his neck disability.  Indeed, 
EMG testing in May 2005 was essentially unremarkable except 
for some chronic reiinervation.  While an April 2005 private 
treatment report reflected a finding of numbness along the 
5th metacarpal, and noted the veteran's complaints of 
weakness when grasping objects, such symptoms have already 
been contemplated by the 20 percent ratings presently in 
effect.  The evidence does not support a finding of moderate 
incomplete paralysis of the upper radicular group such as to 
warrant a rating in excess of 20 percent.

In conclusion, throughout the entirety of the rating period 
on appeal, the currently assigned 20 percent evaluation for 
orthopedic manifestations of cervical spine disc disease and 
the two separate 20 percent ratings for neuropathy of each 
upper extremity are appropriate and there is no basis for 
higher ratings.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

An initial rating in excess of 20 percent for cervical disc 
disease, status-post anterior cervical diskectomy and fusion 
with separate 20 percent ratings for neuropathy of both upper 
extremities is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


